Per Curiam:
Under the facts as found in the amended verdict, the court below entered judgment for the defendants non obstante veredicto. We fail to see error in this. The deed of trust from Augustus Lehr and wife, of October 25, 1860, gave to Mrs. Lehr a life-estate only. It follows that the lease could not extend beyond such estate. At her death the property vested in Augustus Lehr. It was sold as his estate, by his administrator, for the payment of his debts. Wilson Kline became the purchaser at said sale, and subsequently he leased the property to the Prince- Manufacturing Company, defendant below. We are of opinion the said company took a good title, and that the judgment below was properly entered.
Judgment affirmed.